Case: 21-50600     Document: 00516180462         Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   January 26, 2022
                                  No. 21-50600
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Raul Salas-Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-942-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Juan Raul Salas-Sanchez appeals his conviction and sentence for
   illegal reentry after deportation. He argues that 8 U.S.C. § 1326(b) is
   unconstitutional because it allows a sentence above the otherwise applicable
   statutory maximum of two years of imprisonment and one year of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50600      Document: 00516180462          Page: 2   Date Filed: 01/26/2022




                                    No. 21-50600


   release based on facts that are neither alleged in the indictment nor found by
   a jury beyond a reasonable doubt.
          However, Salas-Sanchez has filed an unopposed motion for summary
   disposition and a letter brief conceding correctly that the issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He explains that he has raised
   the issue only to preserve it for possible further review. Accordingly, because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), Salas-Sanchez’s motion is GRANTED, and
   the district court’s judgment is AFFIRMED.




                                         2